Citation Nr: 0304812	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  94-05 154	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.

2.  Entitlement to an increased rating for dermatophytosis of 
the hands, feet and waistline, currently rated as 30 percent 
disabling.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from October 1955 to November 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Reno, Nevada Regional Office (RO).  In a January 
1991 decision, the RO confirmed a 10 percent rating for tinea 
cruris and atrophic diathesis associated with localized 
dermatitis of the left thumb.  The veteran perfected an 
appeal of that decision, and in a decision of September 1992, 
the RO granted a 30 percent rating for the disorder.  The 
issue remained on appeal, and the Board remanded it for 
additional development in March 1996.  The RO later revised 
the diagnosis of the skin disorder as is shown on the first 
page of this decision, but confirmed the 30 percent rating.  
In a rating decision of August 1998, the RO proposed that the 
veteran be rated as incompetent to handle disbursement of 
funds.  The RO effectuated that proposal in a decision of 
July 1999.  The veteran subsequently perfected an appeal of 
that decision.


REMAND

The Board notes that in a statement in support of claim dated 
in October 1999, the veteran requested a personal hearing 
regarding the competency issue.  However, he was not afforded 
such a hearing prior to transfer of the case to the Board.  
The Board has noted that in a report of contact dated in 
November 1999 the personnel at the RO indicated that a 
hearing would not be held with an incompetent veteran without 
a power of attorney, a conservator, or VA representative.  
The Board, however, has been unable to find any support for 
that position in the pertinent law and regulations.  This 
hearing must be scheduled at the RO level, and, accordingly, 
a remand is required.  38 C.F.R. §§ 3.103(c).  

In addition, with respect to the claim for an increased 
rating for the veteran's skin disorder, the Board notes that 
the VA has issued revised regulations concerning the sections 
of the rating schedule that deal with skin disorders.  67 
Fed. Reg. 49590-49599 (July 31, 2002).   Regulations which 
were revised include 38 C.F.R. § 4.118 Diagnostic Code 7806 
which contains the criteria under which the veteran's skin 
disorder has been rated.   Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The Board believes that a new dermatology 
examination is required to assess the severity of the 
veteran's skin disorder under the new rating criteria.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a 
hearing before the hearing officer at the 
RO.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to skin disorders.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




